Case 1:19-cv-23124-KMW Document 9 Entered on FLSD Docket 09/30/2019 Page 1 of 10



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 19-23124-CIV-WILLIAMS

  CLARISSA NAVARRO,

             Plaintiff,

  vs.

  GRAGIL ASSOCIATES, INC.,

       Defendant.
  _________________________/

                                       SCHEDULING ORDER

             THIS MATTER is set for trial during the Court’s two-week trial calendar beginning

  on August 3, 2020 before the Honorable Kathleen M. Williams at 400 North Miami

  Avenue, Courtroom 11-3, Miami, Florida. Calendar call will be held at 11:00 a.m. on July

  28, 2020. A request for a pre-trial conference must be filed at least 30 days prior to the

  calendar call. Additionally, counsel are advised that all filings must comply fully with the

  Federal Rules of Civil Procedure, the Local Rules for the Southern District of Florida, and

  this       Court's      Practices   and   Procedures,     which    can     be       found   at:

  http://www.flsd.uscourts.gov/?page_id=13071.

        I.       Schedule. The Parties shall adhere to the following schedule:

             October 18, 2019           The Parties shall furnish lists with names and

                                        addresses of fact witnesses in accordance with Rule

                                        26 of the Federal Rules of Civil Procedure. The Parties

                                        are under a continuing obligation to supplement

                                        discovery responses with ten (10) days of receipt or

                                        other notice of new or revised information.
Case 1:19-cv-23124-KMW Document 9 Entered on FLSD Docket 09/30/2019 Page 2 of 10




        November 1, 2019       The Parties shall file motions to amend pleadings or

                               join Parties.



        January 10, 2020       The Plaintiff shall disclose experts, expert witness

                               summaries and reports.



        February 7, 2020       The Defendant shall disclose experts, expert witness

                               summaries and reports.



        February 21, 2020      The Parties shall exchange rebuttal expert witness

                               summaries and reports.



        March 30, 2020         The Parties shall complete all discovery, including

                               expert discovery.



        March 30, 2020         The Parties shall complete mediation and file a

                               mediation report with the Court.



        April 6, 2020          The Parties shall file all dispositive pre-trial motions

                               and memoranda of law. The Parties shall also file any

                               motions to strike or exclude expert testimony, whether

                               based on Federal Rule of Evidence 702 and Daubert
Case 1:19-cv-23124-KMW Document 9 Entered on FLSD Docket 09/30/2019 Page 3 of 10



                                      v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579

                                      (1993), or any another basis.



           June 12, 2020              The Parties shall each file one motion in limine in

                                      accordance with Section IV below. All motions in limine

                                      must be filed at least six weeks before calendar call.



           July 6, 2020               The Parties shall file a joint pre-trial stipulation, exhibit

                                      lists, and witness lists in accordance with Local Rule

                                      16.1(d) and (e) and Section V below. The Parties shall

                                      also file proposed jury instructions or conclusions of

                                      law (for non-jury trials) in accordance with Section VI

                                      below.



           July 6, 2020               The Parties shall file their deposition designations in

                                      accordance with Section VII below.



     II.      Mediation. Within thirty (30) days of the date of this Order, the Parties

              shall: select a mediator certified under Local Rule 16.2(b); schedule a

              time, date, and place for mediation; and jointly file a proposed order

              scheduling mediation as shown on the Sample Form Order Scheduling

              Mediation found in the Forms located on the Court’s website. If the Parties

              cannot agree on a mediator, they shall notify the Clerk in writing immediately,
Case 1:19-cv-23124-KMW Document 9 Entered on FLSD Docket 09/30/2019 Page 4 of 10



            and the Clerk shall designate a certified mediator on a blind rotation basis.

            Counsel for all Parties shall familiarize themselves with, and adhere to, all

            provisions of Local Rule 16.2.

               Once filed, the Parties’ proposed order scheduling mediation shall bind the

            Parties. The Parties’ mediation date shall not be rescheduled without

            leave of Court. The parties are responsible for ensuring that within three

            business days of the mediation, a mediation report is filed, indicating whether

            the case settled (in full or in part), was continued with the consent of the parties,

            or whether the mediator declared an impasse.

     III.   Motions. Strict compliance with the Local Rules is expected with regard to

            motion practice. See Local Rule 7.1. For example, when filing non-dispositive

            motions, the moving Party SHALL submit a proposed order in Word format via

            email to chambers at Williams@flsd.uscourts.gov.            Local Rule 7.1(a)(2).

            Counsel for the moving party MUST also confer, or make a reasonable effort

            to confer, before filing certain motions, as required by Local Rule 7.1(a)(3).

               All motions and attachments to motions are required to be filed in a text

            searchable format pursuant to CM/ECF Administrative Procedure 3G(5).

               Strict compliance with the Local Rules is also expected with regard to

            motions for summary judgment. See Local Rule 56.1. For example, the

            moving Party must contemporaneously file a statement of undisputed material

            facts, delineating by number each material fact, supported with specific

            citations to the record (Docket Entry, Exhibit, Page Number(s)).                The

            opposing Party must file contemporaneously with its opposition a response to
Case 1:19-cv-23124-KMW Document 9 Entered on FLSD Docket 09/30/2019 Page 5 of 10



           the statement of material facts, which shall respond by corresponding number

           to each of the moving Party’s statement of material facts. Local Rule 56.1(a).

           The opposing Party shall state, based on citations to the record, whether each

           fact is disputed or undisputed. If the fact is disputed, the opposing Party shall

           state why the dispute is a material one. “All material facts set forth in the

           movant’s statement . . . will be deemed admitted unless controverted by the

           opposing party’s statement, provided that the Court finds that the movant’s

           statement is supported by evidence in the record.” Local Rule 56.1(b). These

           procedures shall also apply to the moving Party when responding to any

           additional facts set forth in the opposing Party’s statement of material facts.

              The Parties may stipulate to extend the time to answer interrogatories,

           produce documents and answer requests for admission. The Parties shall not

           file with the Court notices or motions memorializing any such stipulation unless

           the stipulation interferes with the time set for completing discovery, for hearing

           a motion, or for trial. Such stipulations may be made only with the Court’s

           approval. See Fed. R. Civ. P. 29. In addition to the documents enumerated in

           Local Rule 26.1(b), the Parties shall not file notices of deposition with the Court.

              Any Party seeking to make a filing under seal shall comply with Local Rule

           5.4. The Parties cannot override the requirements of that Rule through a joint

           protective order.

              Any party seeking to change any of the above deadlines must file a Motion

           to Continue or Motion for Extension of Time. Notices of unavailability will
Case 1:19-cv-23124-KMW Document 9 Entered on FLSD Docket 09/30/2019 Page 6 of 10



           not be construed as motions to continue or otherwise operate to change

           the Court’s schedule in any way.

     IV.   Motions in Limine. The Parties may each submit only one (1) motion in limine

           that identifies up to ten (10) evidentiary issues they seek to raise to the Court.

           The motion may not exceed twenty (20) pages in length. Each evidentiary

           issue must be numbered, and must specifically identify the evidence sought to

           be excluded or included at trial, with citations to legal authority supporting the

           evidentiary ruling requested. The opposing party's responses in opposition to

           the motions in limine shall correspond with the order and with the numbering

           scheme used by the movant. Any reply from the movant must also correspond

           with the order and numbering used in the movant’s initial motion.

              Prior to filing a motion in limine, the Parties MUST meet and confer

           regarding each evidentiary issue they intend to raise, and certify that they met

           and conferred in accordance with Local Rule 7.1(a)(3). The Parties may only

           present those evidentiary issues that remain contested in their respective

           motions in limine.

     V.    Pre-Trial Stipulation, Exhibit Lists, and Witness Lists. The Parties’ joint pre-trial

           stipulation, exhibit lists, and witness lists must be submitted in accordance with

           Local Rule 16.1(d) and (e). The Parties must submit their witness lists in the

           format provided in Attachment A, and their exhibit lists in the format provided

           in Attachment B. The witness lists shall include only those witnesses the

           Parties actually intend to call at trial. In the description for each witness, the

           Party shall include a brief synopsis of the witness’s testimony, the exhibits that
Case 1:19-cv-23124-KMW Document 9 Entered on FLSD Docket 09/30/2019 Page 7 of 10



            the Party intends to introduce through the witness, and, in consultation with

            opposing counsel, the estimated time needed for direct and cross examination.

            The exhibit lists shall identify each witness that will introduce each exhibit.

     VI.    Jury Instructions or Conclusions of Law (for Non-Jury Trials). Joint proposed

            jury instructions or conclusions of law (for non-jury trials) shall outline: 1) the

            legal elements of Plaintiff’s claims, including damages; and 2) the legal

            elements of the defenses that are raised. The Parties shall submit proposed

            jury instructions jointly, though they need not agree on each and every

            instruction. If the Parties do not agree on a proposed instruction, the language

            proposed by plaintiff shall be underlined and the language proposed by

            defendant shall be italicized. Every instruction must be supported by a citation

            of authority. The Parties shall use the Eleventh Circuit Pattern Jury Instruction

            for Civil Cases, including the directions to counsel. If a deviation from the

            Pattern is requested, the parties shall specifically provide a citation of authority

            supporting the deviation. The Parties shall submit their proposed instructions

            via email in Word format to chambers at Williams@flsd.uscourts.gov.

     VII.   Deposition Designations.      For each unavailable witness, the Parties shall

            confer and submit a joint deposition designation.         The party offering the

            testimony shall select a color and highlight the pages and lines which they wish

            to introduce. The non-introducing party shall then underline in red the portions

            of the designated testimony objected to and in the margins indicate the basis

            for the objection (i.e., irrelevant, hearsay, etc.). The non-introducing party shall

            also select a color and submit to the Court those additional pages and lines
Case 1:19-cv-23124-KMW Document 9 Entered on FLSD Docket 09/30/2019 Page 8 of 10



             that they deem counter designated.          In turn, the introducing party shall

             underline in red the portions of the counter-designated testimony objected to

             and indicate in the margins the basis for their objection.

     VIII.   Settlement. If the case settles in whole or in part, counsel must inform the

             Court immediately by emailing chambers at Williams@flsd.uscourts.gov and

             promptly thereafter filing a joint stipulation of dismissal.

          DONE AND ORDERED in chambers in Miami, Florida, this 30th day of September,

  2019.
Case 1:19-cv-23124-KMW Document 9 Entered on FLSD Docket 09/30/2019 Page 9 of 10



                                               ATTACHMENT A

                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                Case No. XX-XXXXX-CIV-WILLIAMS

  PARTY NAME,

          Plaintiff(s),

  vs.

  PARTY NAME,

       Defendant(s).
  ___________________/

                                         [PARTY’S] WITNESS LIST

PRESIDING JUDGE:                                           PLAINTIFF’S       DEFENDANT’S
                                                           ATTORNEY          ATTORNEY
Hon. Kathleen M. Williams

TRIAL DATE(S):                                             COURT REPORTER    COURTROOM DEPUTY


PL      DEF   LIVE or BY    DIREC     CROS       ADDRESS       DESCRIPTION OF WITNESS      EXHIBIT(
F.      .     DEPOSITI         T        S                                                  S)
NO      NO.      ON          (est.)   (est.)
.
Case 1:19-cv-23124-KMW Document 9 Entered on FLSD Docket 09/30/2019 Page 10 of 10



                                          ATTACHMENT B

                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                Case No. XX-XXXXX-CIV-WILLIAMS

   PARTY NAME,

           Plaintiff(s),

   vs.

   PARTY NAME,

        Defendant(s).
   ___________________/
                                      [PARTY’S] EXHIBIT LIST

 PRESIDING JUDGE:                                              PLAINTIFF’S      DEFENDANT’S
                                                               ATTORNEY         ATTORNEY
 Hon. Kathleen M. Williams

 TRIAL DATE(S):                                                COURT            COURTROOM
                                                               REPORTER         DEPUTY


 PLF.    DEF.    DATE        OBJECTIONS   MARKED   ADMITTED    DESCRIPTION OF EXHIBITS   WITNESS
 NO.     NO.    OFFERED
